Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 29, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 29, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01422-CV
____________
 
IN RE ASHISH C. PATEL, M.D., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 29, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator has failed to show that he is
entitled to mandamus relief.  We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed January 29, 2004.
Panel consists of
Justice Edelman, Frost, and Guzman.